                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ASBESTOS DISEASE AWARENESS                      Case No. 19-cv-00871-EMC
                                           ORGANIZATION, et al.,
                                   8
                                                        Plaintiffs,                        ORDER DENYING DEFENDANT’S
                                   9                                                       MOTION TO DISMISS
                                                 v.
                                  10                                                       Docket No. 16
                                           ANDREW WHEELER, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs1 are a group of nonprofit public health and environmental organizations that

                                  15   promote awareness of the risks associated with asbestos in our environment. This suit against the

                                  16   Environmental Protection Agency (“EPA”) and its Acting Administrator, Andrew Wheeler,

                                  17   challenges the EPA’s denial of their petition to initiate rulemaking. Docket No. 1. This action is

                                  18   brought under the Toxic Substance Control Act (“TSCA”) which provides under some

                                  19   circumstances de novo review of the EPA decision. The suit also asserts a claim under the

                                  20   Administrative Procedure Act (“APA”). Pending before the Court is the EPA’s motion to dismiss

                                  21   the FAC’s APA claim for lack of subject matter jurisdiction. The EPA’s motion initially did not

                                  22   challenge Plaintiffs’ TSCA claim, although the scope of the claim is now at issue.

                                  23                                        I.     BACKGROUND

                                  24   A.     Statutory Background

                                  25          Congress enacted the TSCA in 1976 to create a national program for assessing and

                                  26
                                  27
                                       1
                                         Asbestos Disease Awareness Organization (“ADAO”), American Public Health Association
                                       (“APHA”), Center for Environmental Health (“CEH”), Environmental Working Group (“EWG”),
                                  28   Environmental Health Strategy Center (“EHSC”), and Safer Chemicals Healthy Families
                                       (“SCHF”) (collectively, “Plaintiffs). FAC at 1.
                                   1   managing the risks of chemicals to human health and the environment. Section 2(b)2 of the TSCA

                                   2   requires the following from the EPA: (1) “adequate information should be developed with respect

                                   3   to the effect of chemical substances and mixtures on health and the environment” and (2)

                                   4   “adequate authority should exist to regulate chemical substances and mixtures which present an

                                   5   unreasonable risk of injury to health or the environment.” 15 U.S.C. § 2601(b)(1)–(2). However,

                                   6   “authority over chemical substances and mixtures should be exercised in such a manner as not to

                                   7   impede unduly or create unnecessary economic barriers to technological innovation while

                                   8   fulfilling the primary purpose of this chapter to assure that such innovation and commerce in such

                                   9   chemical substances and mixtures do not present an unreasonable risk of injury to health or the

                                  10   environment.” Id. at § 2601(b)(3).

                                  11          Section 6(a) provides the EPA with authority to regulate substances that present “an

                                  12   unreasonable risk of injury” to human health or the environment. 15 U.S.C. § 2605(a). Section
Northern District of California
 United States District Court




                                  13   6(a) also lists examples of chemical lifecycle phases (e.g., manufacturing, processing, usage, and

                                  14   disposal, etc.) which the EPA is authorized to regulate. Id. Moreover, Section 6(a) provides that

                                  15   “[i]f the [EPA] Administrator determines . . . that the . . . use . . . of a chemical substance presents

                                  16   an unreasonable risk of injury to health or the environment, the Administrator shall by rule”

                                  17   impose one or more authorized restrictions, which include limiting or banning the manufacture or

                                  18   distribution of the chemical for a particular use. Id.

                                  19          Section 8(a)(1) provides that the EPA “shall promulgate rules” that require each person

                                  20   who manufactures or processes a chemical substance to submit a report as the “Administrator may

                                  21   reasonably require.” 15 U.S.C. § 2607(a). The EPA is prohibited, however, by Section 8(a)(5)(A)

                                  22   from requiring reporting that is “unnecessary or duplicative” and must apply the reporting

                                  23   obligations under Section 8(a) only to those persons who are likely to have the relevant

                                  24   information. Id. at § 2607(a)(5)(A)–(C). In 2011, pursuant to its authority under Section 8(a)(1),

                                  25   the EPA promulgated the Chemical Data Reporting (“CDR”) rule that required reporting for all

                                  26
                                  27
                                       2
                                  28    All further section references shall refer to the Toxic Substance Control Act, unless otherwise
                                       specified.
                                                                                          2
                                   1   chemicals3 manufactured or imported at a site in the amount of 25,000 pounds or more in a given

                                   2   reporting year from 2012 onward. See 40 C.F.R. § 711.8(a)(1).

                                   3           On June 22, 2016, Congress amended the TSCA with the Frank R. Lautenberg Chemical

                                   4   Safety for the 21st Century Act (“LCSA”). The amendment established a new integrated process

                                   5   under Section 6:

                                   6                   The Administrator shall designate as a high-priority substance a
                                                       chemical substance that the Administrator concludes . . . may
                                   7                   present an unreasonable risk of injury to health or the environment
                                                       because of a potential hazard and a potential route of exposure under
                                   8                   the conditions of use, including an unreasonable risk to a potentially
                                                       exposed or susceptible subpopulation identified as relevant by the
                                   9                   Administrator.
                                  10   15 U.S.C. § 2605(b)(1)(B)(i).

                                  11           Section 6(b)(2)(A) required the EPA to initiate risk evaluations on ten chemical substances

                                  12   within six months after the enactment of the LCSA. The EPA designated asbestos as one of the
Northern District of California
 United States District Court




                                  13   ten chemicals to undergo risk evaluation. See 81 Federal Register 91927 (“As amended, the law

                                  14   requires that risk evaluation be initiated on 10 chemical substances drawn from the 2014 update of the

                                  15   TSCA Work Plan for Chemical Assessments”). According to the EPA, that evaluation is ongoing.

                                  16   After 2016, “any chemical substance that is the subject of a rule proposed or promulgated under

                                  17   TSCA [Section 6]” is subject to a 2,500-pound volume threshold for reporting. 40 C.F.R. §

                                  18   711.8(b).

                                  19           Section 21 contains a citizen-petition process under which the public can seek to compel

                                  20   the EPA to engage in its rulemaking authority. 15 U.S.C. § 2620(a). If unsuccessful at the agency

                                  21   level, Section 21 enables the petitioner to file a civil action in federal district court for review of

                                  22   the EPA’s determination. The standard of review at the district court is dependent on the relief

                                  23   sought in the Petition.

                                  24           For petitions seeking the issuance of a new rule, Section 21(b)(4)(A) provides, “[i]f the

                                  25   Administrator denies a petition filed under this section . . . [,] the petitioner may commence a civil

                                  26
                                  27   3
                                        Chemical substances for which information must be reported are described as “[a]ny chemical
                                  28   substance that is in the Mastery Inventory File at the beginning of a submission period . . .” 40
                                       C.F.R. § 711.5.
                                                                                         3
                                   1   action in a district court of the United States to compel the Administrator to initiate a rulemaking

                                   2   proceeding as requested in the petition.” 15 U.S.C. § 2620(b)(4)(A). The standard of review for

                                   3   new-rule petitions is further prescribed by Section 21(b)(4)(B), which provides, “[i]n an action

                                   4   under subparagraph (A) respecting a petition to initiate a proceeding to issue a rule [], the

                                   5   petitioner shall be provided an opportunity to have such petition considered by the court in a de

                                   6   novo proceeding.” (emphasis added).

                                   7           Section 21 does not offer guidance as to the standard of review for petitions seeking the

                                   8   amendment or repeal of existing rules. However, case law analyzing Section 21’s legislative

                                   9   history in this regard is instructive. In Environmental Defense Fund v. Reilly, the plaintiffs

                                  10   petitioned the EPA under Section 21 to promulgate rules to prevent the release of dioxins and

                                  11   furans into the environment. 909 F.2d 1497, 1449 (D.C. Cir. 1990). Specifically, they sought

                                  12   record-keeping and reporting requirements so they could monitor results. Id. The EPA denied the
Northern District of California
 United States District Court




                                  13   petition. Id. As with Plaintiffs here, the plaintiffs in Reilly then filed suit in district court seeking

                                  14   de novo review under Section 21—but they also sought concurrent relief under the APA. The

                                  15   district court granted the EPA’s motion for summary judgment with respect to the APA claims

                                  16   reasoning that there was “an inherent illogic to [plaintiffs’] contention that a petition denial is

                                  17   simultaneously subject to both de novo and APA review . . . .” Id. at 1500. The plaintiffs

                                  18   appealed, but they settled the underlying Section 21 claim with the EPA that remained in the

                                  19   district court. Id. at 1500–01. Still, the D.C. Circuit decided the issue of “not whether APA

                                  20   review is available singly in lieu of Section 21 review, but whether [plaintiffs] are entitled to

                                  21   both.” Id. at 1505.

                                  22           The Reilly court ultimately held that “Congress did not intend to authorize simultaneous

                                  23   utilization of two remedies.” Id. In so doing, the court went through an analysis of Section 21’s

                                  24   legislative history to determine whether Congress intended to have two channels of judicial

                                  25   review. The court speculated that “[b]ut for the presence of Section 21, [plaintiffs] might have

                                  26   qualified for APA review of EPA’s denial of their rulemaking petition by invoking the

                                  27   presumption of reviewability . . . .” Id. at 1505. In distinguishing Section 21 review and APA

                                  28   review, the court found that
                                                                                           4
                                   1                  Less hospitable treatment of petitions to amend or repeal is
                                                      warranted, then, since “the [agency] already will have addressed the
                                   2                  general subject matter in an existing rule or order and [its]
                                                      determination will have been subject to review under section 19 of
                                   3                  th[e] Act.” . . . the conferees do not intend that [EPA] be subjected
                                                      to constant petitions challenging rules or orders for which adequate
                                   4                  judicial review is provided under section 19. Therefore, if [EPA]
                                                      denies a petition to amend or repeal an action under section 4, 5(e),
                                   5                  6, or 8, [Section 21] permits review of such denial only under the
                                                      Administrative Procedure Act.
                                   6

                                   7   Id. (quoting S.Rep. No. 94–1302, 94th Cong., 2d Sess. 98 (1976); H.R.Conf.Rep. No. 1679, 94th

                                   8   Cong., 2d Sess. 98 (1976), reprinted in [1976] U.S.Code Cong. & Admin.News 4583) (emphasis

                                   9   added) (alterations in original).

                                  10   B.     Factual Background

                                  11          On December 19, 2016, the EPA announced that asbestos would be one of ten chemicals

                                  12   selected for initial risk evaluations, as required by the LCSA. FAC ¶¶ 30, 31.
Northern District of California
 United States District Court




                                  13          In May 2017, Plaintiffs notified the EPA that a company called Occidental Chemical

                                  14   Corporation failed to report its asbestos imports that totaled several hundred tons, which violated

                                  15   its obligations to the CDR. In response to Plaintiffs’ notice, the EPA penned a letter to Occidental

                                  16   Chemical Corporation on July 28, 2017, informing it that asbestos imports were not subject to

                                  17   reporting because such reporting is not required for “naturally occurring chemical substances”

                                  18   under 40 C.F.R. section 711.6(a)(3). Id. ¶ 35. This letter led to Plaintiffs’ petition.

                                  19   C.     Procedural Background

                                  20          Plaintiffs filed their Section 21 petition (the “Petition”) with the EPA on September 25,

                                  21   2018, requesting the EPA to initiate rulemaking under Section 8(a)(1) to expand the CDR

                                  22   reporting requirements to asbestos. Id. ¶ 36. Specifically, the Petition made the following

                                  23   requests that the EPA:

                                  24                  (1)     eliminate the asbestos exemption in the current rule and
                                                      designate asbestos as a reportable substance, thereby triggering
                                  25                  requiring reporting on importation and use of asbestos in the US,
                                  26                  (2)     lower the reporting threshold, eliminate exemptions for
                                                      impurities and articles, and require reporting by processors in order
                                  27                  to assure that EPA has the information on asbestos use and exposure
                                                      necessary for its TSCA risk evaluation,
                                  28
                                                                                          5
                                                     (3)     require immediate submission of reports on asbestos for the
                                   1                 2016 reporting cycle, thereby maximizing EPA’s ability to use the
                                                     information reported to conduct the ongoing asbestos risk evaluation
                                   2                 and the subsequent risk management rulemaking under TSCA
                                                     section 6(a), and
                                   3
                                                     (4)     determine that reports submitted on asbestos are not
                                   4                 subject to protection as confidential business information (CBI),
                                                     enabling the public to submit informed comments on the asbestos
                                   5                 risk evaluation and assuring full public awareness of asbestos uses
                                                     and exposure that present a significant risk to health
                                   6

                                   7   Id. The EPA denied Plaintiffs’ Petition on December 21, 2018. Id. at 42; 84 FR 3396-01,

                                   8   Asbestos; TSCA Section 21 Petition; Reasons for Agency Response (“Petition Denial”). The

                                   9   EPA’s denial included the following grounds for rejection:

                                  10                 (1)    The asbestos loophole in the CDR rule “only applied under
                                                     the specific circumstances described in the letter [to Occidental
                                  11                 Chemical]. EPA did not find that the exemption applied for all
                                                     ‘manufacturers or importers of asbestos or asbestos-containing
                                  12                 products’ as claimed by petitioners.” (Petition Denial at 17)
Northern District of California
 United States District Court




                                  13                 (2)      “EPA does not believe that the requested amendments would
                                                     result in the reporting of any information that is not already known
                                  14                 to EPA . . . . After more than a year of research and stakeholder
                                                     outreach, EPA believes that the Agency is aware of all ongoing uses
                                  15                 of asbestos and already has the information that EPA would receive
                                                     if EPA were to amend the CDR requirements” (Petition Denial at
                                  16                 13)
                                  17                 (3)     “[A]mending the CDR rule would [not] be helpful in
                                                     collecting additional import information on articles . . . [EPA] has
                                  18                 sufficient information on imported articles containing asbestos to
                                                     conduct the risk evaluation.” (Petition Denial at 19)
                                  19
                                                     (3) [sic] “[E]ven if EPA believed that the requested amendments
                                  20                 would collect information on any new ongoing uses, EPA would not
                                                     be able to finalize such amendments in time to inform the ongoing
                                  21                 risk evaluation or, if needed, any subsequent risk management
                                                     decision(s) . . .” (Petition Denial at 13–14)
                                  22
                                                     (4)     With regard to the impurity exemption, the petitioners
                                  23                 requested that these exemptions be made inapplicable to asbestos
                                                     ‘since the low levels of asbestos that have been found in makeup
                                  24                 and crayons may be unintended contaminants that comprise
                                                     byproducts and impurities’ . . . [P]etitioners make no attempt to
                                  25                 explain why they believe these findings are the result of the
                                                     manufacture of asbestos as a byproduct or impurity . . . . Thus, it is
                                  26                 unlikely that EPA would receive new information that would change
                                                     its understanding of the conditions of use for asbestos that can be
                                  27                 addressed under TSCA.” (Petition Denial at 22)
                                  28                 (5)     “Petitioners’ request [for disclosure of reported information
                                                                                       6
                                                         containing CBI] is not appropriate for a TSCA section 21 petition . .
                                   1                     . . EPA believes that disclosure of CBI would have no practical
                                                         relevance to the risk evaluation or risk determination as the CBI
                                   2                     claims are limited and EPA retains the ability to characterize the
                                                         information without revealing the actual protected data.” (Petition
                                   3                     Denial at 25–26)
                                   4   Id. at 43. On January 31, 2019, Plaintiffs requested for reconsideration, which included the

                                   5   following rebuttal:

                                   6                     (1)    EPA’s efforts to avoid acknowledging the broad asbestos
                                                         loophole in the CDR regulations are misleading and disingenuous.
                                   7
                                                         (2)     EPA has greatly overstated its knowledge of asbestos use
                                   8                     and exposure in the United States. In fact, there are critical gaps in
                                                         EPA’s understanding and expanded CDR information is essential
                                   9                     for a credible asbestos risk evaluation.
                                  10                     (3)    Expeditious action by EPA would have enabled it to amend
                                                         the CDR rule and obtain reports before completing the asbestos risk
                                  11                     evaluation. Even after the evaluation is complete, CDR reporting
                                                         would be valuable in TSCA section 6(a) rulemaking to restrict
                                  12                     asbestos use and in informing the public about asbestos exposures.
Northern District of California
 United States District Court




                                  13                     (4)    Unintended contamination of consumer products with
                                                         asbestos is a serious, well-documented concern that EPA is ignoring.
                                  14                     Eliminating the reporting exemption for impurities would enable
                                                         EPA to identify and address asbestos-contaminated products that it
                                  15                     is now sweeping under the rug.
                                  16                     (5)     Instead of recognizing the importance of informing the
                                                         public about asbestos exposure and risk, EPA is hiding behind
                                  17                     legalisms and avoiding the public interest in a transparent risk
                                                         evaluation and risk management rulemaking.
                                  18
                                  19   Id. ¶ 45. The FAC does not mention when (or if) the EPA denied their request for reconsideration.

                                  20          Plaintiffs’ operative pleading includes claims for relief under two statutes: (1) TSCA

                                  21   Section 21 provides a right to judicial review in an appropriate district court within 60 days

                                  22   following denial of a petition to initiate rulemaking (FAC ¶ 47); and (2) Section 706 of the APA

                                  23   allows a reviewing court to “hold unlawful and set aside agency action, findings, and conclusions

                                  24   found to be . . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

                                  25   law.” Id. ¶ 54.

                                  26                                       II.      LEGAL STANDARD

                                  27          Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss for lack of

                                  28   subject matter jurisdiction. When subject matter jurisdiction is challenged, “the party seeking to
                                                                                            7
                                   1   invoke the court's jurisdiction bears the burden of establishing that jurisdiction exists.” Scott v.

                                   2   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). A Rule 12(b)(1) motion based on a lack of subject

                                   3   matter jurisdiction will be granted if the complaint, when considered in its entirety, on its face fails

                                   4   to allege facts sufficient to establish subject matter jurisdiction. See Savage v. Glendale Union

                                   5   High Sch., 343 F.3d 1036, 1039 (9th Cir. 2003).

                                   6                                           III.    DISCUSSION

                                   7   A.      Characterization of Plaintiffs’ Section 21 Petition

                                   8           The parties dispute the characterization of the Petition. Whether the Petition seeks an

                                   9   issuance of a new rule or an amendment/repeal of an existing rule is a threshold issue the Court

                                  10   must resolve before it can rule on the EPA’s motion to dismiss. Walker v. U.S. E.P.A., 802 F.

                                  11   Supp. 1568, 1574 (S.D. Tex. 1992) (“The type of review accorded the denial of a TSCA § 21

                                  12   petition depends on whether the petition requests the issuance of a new rule or seeks the
Northern District of California
 United States District Court




                                  13   amendment or repeal of an existing rule.”). This is because the legal basis of the claim and scope

                                  14   of review turns on whether the petition seeks to (1) initiate an EPA proceeding to issue a rule or

                                  15   (2) amend or repeal an existing rule.

                                  16           During the oral argument herein, the EPA conceded that Section 21(b)(4)(B)’s de novo

                                  17   standard for the denial of a petition to issue a new rule is more advantageous for Plaintiffs. But

                                  18   after the hearing, the EPA filed a supplemental brief that, for the first time, took the position that

                                  19   what the Petition sought was an amendment to an existing rule—not an issuance of a new rule—

                                  20   and this precluded de novo review. See Docket No. 37. The Court ordered supplemental briefing

                                  21   on this critical threshold point.

                                  22           Plaintiffs argue their Petition was a request for issuance of a new rule because it “raises

                                  23   new issues and seeks new rule provisions, [and] there would be no administrative record to inform

                                  24   Section 21 review of the petition denial—a critical reason why Congress created a de novo

                                  25   proceeding for EPA refusals to issue a new rule.” Docket No. 41 (“Plaintiffs’ Supp. Brief”) at 4.

                                  26   To support this, Plaintiffs contend the motivation for the Petition was recognition that the EPA’s

                                  27   CDR rule did not require reporting on asbestos necessary to implement the 2016 TSCA

                                  28   amendments. Plaintiffs’ position is that at the time the CDR rule was promulgated in 2011, the
                                                                                          8
                                   1   “EPA did not address its application to asbestos and the rulemaking record is silent on whether

                                   2   asbestos would be subject to reporting.” Id. at 5. Plaintiffs contend the Petition sought new

                                   3   reporting requirements based on the EPA’s obligation to interpret the CDR rule under the LCSA,

                                   4   which requires it to evaluate asbestos. Plaintiffs conclude there is no administrative record for

                                   5   asbestos reporting requirements because the EPA only recently added asbestos to the risk-

                                   6   evaluations list. While the EPA represents it can certify an administrative record for review, there

                                   7   is none before the Court. Thus, Plaintiffs contend de novo review is the proper standard for

                                   8   review under Section 21(b)(4)(B).4

                                   9          The EPA contends that the Petition expressly and functionally sought an amendment of the

                                  10   existing CDR rule, which thereby precludes de novo review. Docket No. 42 (“EPA’s Supp.

                                  11   Brief”), at 2. The EPA argues Plaintiffs expressly requested an amendment on pages 2, 10, 11,

                                  12   and 12 of the Petition. Id. According to the EPA, it compiled and relied on material in its
Northern District of California
 United States District Court




                                  13   possession when it denied Plaintiffs’ Petition. Id. at 4. This is so because the EPA is required,

                                  14   under the LCSA, to conduct a risk evaluation by December 2019 for the ten chemicals it

                                  15   identified, one of which is asbestos. Id. at 5. The EPA represents the risk evaluation is still

                                  16   ongoing, and “the risk evaluation docket provides an extensive course, specific to asbestos, that

                                  17   EPA considered and from which EPA could certify a record and upon which review in this matter

                                  18   should be based.” Id. The EPA further points to past regulations to amend the CDR rule that

                                  19   issued in 1986, 2003, 2005, and 2011—all of which can also serve as a record for review of

                                  20   Plaintiffs’ Petition. These prior amendments to the CDR rule “concern[] the range of chemicals

                                  21   and plant sites reporting, the type of data reported, the production volume reporting threshold, and

                                  22   other adjustments.” It is not clear at this point whether they were relied on as a basis for the

                                  23   EPA’s denial.

                                  24          The EPA also argues that applying the de novo standard of review here would be at odds

                                  25   with the ongoing risk evaluation of asbestos required by Section 6(b). An ultimate determination

                                  26
                                       4
                                  27     Plaintiffs also point to State of California et al v. Environmental Protection Agency et al, Case
                                       No. 19-CV-3807, which was related to this matter. In that case, state attorneys general are seeking
                                  28   review of the denial of their petition with the EPA (which also sought the same asbestos reporting
                                       requirements as Plaintiffs herein) under de novo and APA review.
                                                                                            9
                                   1   by the EPA that asbestos is not likely to present an unreasonable risk is considered a final agency

                                   2   action over which the U.S. Court of Appeals have exclusive jurisdiction under an APA standard of

                                   3   review. See 15 U.S.C. § 2618(a)(1)(A) (“not later than 60 days after the date on which a rule is

                                   4   promulgated under this subchapter . . . any person may file a petition for judicial review of such

                                   5   rule or order with the United States Court of Appeals for the District of Columbia Circuit or for

                                   6   the circuit in which such person resides or in which such person's principal place of business is

                                   7   located.”). Given this, the EPA contends that the de novo review “would not serve Congress’

                                   8   purpose for providing separate procedures and standards depending on the nature of the petition,

                                   9   while also interfering with the statutory scheme governing risk determinations and judicial review

                                  10   of challenges to those determinations.” Id. at 7–8. Here, the Petition seeks a more robust

                                  11   reporting requirement for asbestos to aid the unreasonable-risk determination. Plaintiffs’ position

                                  12   is that, given the exemptions in the current CDR rule, the EPA is not conducting the risk
Northern District of California
 United States District Court




                                  13   determination with adequate reporting/information. The EPA’s position is that it has enough

                                  14   information on asbestos to conduct its determination.

                                  15          A copy of Plaintiffs’ Petition came before the Court for the first time as an attachment to

                                  16   the EPA’s supplemental briefing. See EPA’s Supp. Brief, Ex. A. As the EPA points out, the

                                  17   Petition expressly requests the EPA to amend new reporting requirements into the existing CDR

                                  18   rule. Plaintiffs concede as much. See Plaintiffs’ Supp. Brief at 6–7 (“While the petition proposed

                                  19   that the new reporting requirements on asbestos be housed in the CDR rule, this was a matter of

                                  20   administrative convenience, the requirements could as easily have been incorporated in a free-

                                  21   standing asbestos-specific rule under Section 8(a).”).5 Specifically, under the Petition’s heading

                                  22
                                       5
                                  23     Plaintiffs request the Court to consider the related lawsuit in which state attorneys general have
                                       unsuccessfully sought similar asbestos-reporting requirements, but under a “new rule.” While the
                                  24   Court expresses no conclusion, even the underlying petition in State of California et al v.
                                       Environmental Protection Agency et al seeks what appears to be an amendment and/or repeal of
                                  25   an existing rule, despite it requesting a “new rule.” See Case No. 19-CV-3807, Docket No. 1, Ex.
                                       A (“the undersigned Attorneys General, on behalf of their respective states or district, respectfully
                                  26   request the Acting Administrator to grant this petition and initiate rulemaking under TSCA
                                       Section 8(a) to issue a new asbestos reporting rule to ensure that data as to the importation and use
                                  27   of asbestos and asbestos-containing products in the United States is adequately reported to EPA
                                       by: (i) eliminating the applicability of the “naturally occurring substance” exemption for asbestos
                                  28   reporting; (ii) applying reporting requirements to processors as well as to manufacturers of
                                       asbestos; (iii) eliminating the impurities exemption applicable to other chemical substances under
                                                                                          10
                                   1   “CLOSING THE CDR LOOPHOLE: HOW THE RULE SHOULD BE AMENDED[,]” Plaintiffs

                                   2   request that the EPA:

                                   3          (1) “amend 40 C.F.R. § 711(6)(a)(3) so that the exemption for naturally occurring chemical

                                   4          substances is inapplicable to asbestos”; under the current regulation, if the chemical, at the

                                   5          time of import, has only been processed by manual, mechanical, or gravitational means, by

                                   6          dissolution in water, by flotation, or by heating solely to remove water, it is then

                                   7          considered a naturally occurring chemical and is not subject to reporting. Plaintiffs believe

                                   8          this exemption results in risk determination with inaccurate/insufficient data.

                                   9          (2) amend 40 C.F.C. § 711.22 to say “[f]or asbestos, the 2016 CDR submission period is

                                  10          from January 1, 2019 to April 31, 2019”;

                                  11          (3) amend the 40 C.F.R. § 711.8(b) reporting threshold for asbestos from 2,500 pounds to

                                  12          10 pounds;
Northern District of California
 United States District Court




                                  13          (4) amend 40 C.F.R. § 711.10(b)–(c) by removing its exemption for asbestos-containing

                                  14          articles and asbestos-contaminated consumer products; and

                                  15          (5) amend 40 C.F.R. § 711.8 by adding a paragraph designating processors of asbestos and

                                  16          asbestos-containing articles as persons required to submit CDR reports. See Petition at 10–

                                  17          11.

                                  18          Because Plaintiffs’ Petition expressly requests the EPA to modify the CDR rule for stricter

                                  19   asbestos-reporting, by its terms, it does not fall under Section 21(b)(4)(B). Plaintiffs’ requests are

                                  20   specifically directed at existing provisions of the CDR (e.g., lowering minimum reporting

                                  21   threshold and eliminating naturally occurring substance exemption, etc.), and thus resembles a

                                  22   request for an amendment more than the initiation of a new rule. Therefore, a deferential standard

                                  23   applies.

                                  24          Moreover, it appears an administrative record can be assembled. It would include the

                                  25   EPA’s response to the Petition, which includes references to the asbestos risk evaluation docket on

                                  26   which it relied on in its decision. “In explaining its reasons for denying the petition, EPA cited the

                                  27

                                  28
                                       the CDR; and (iv) requiring reporting with respect to articles that contain asbestos.”).
                                                                                       11
                                   1   problem formulation, among other documents, to explain how it identified the conditions of use

                                   2   for the asbestos risk evaluation. Both the Problem Formulation and the Scope Document, setting

                                   3   forth EPA’s extensive research and outreach for identifying conditions of use, were subject to

                                   4   public notice and comment.” EPA Supp. Brief at 5.

                                   5   B.     Plaintiffs’ Claim Under the Administrative Procedure Act

                                   6          Because Plaintiffs’ Petition seeks an amendment to the existing CDR rule, APA review is

                                   7   appropriate, and de novo review under Section 21(b)(4)(B) does not apply. As stated above, in

                                   8   contrast to the detailed description of the de novo review available for denials of TSCA petitions

                                   9   to issue new rules under Section 21(b)(4)(B)(ii), TSCA Section 21 provides no express guidance

                                  10   of the scope of review available to denials of petitions to amend or repeal existing rules. See

                                  11   Walker, 802 F. Supp. at 1574. “Absent a statutory command to employ a particular standard of

                                  12   review for denials of petitions to amend or repeal existing rules, the review available is the
Northern District of California
 United States District Court




                                  13   arbitrary and capricious standard of review prescribed by the APA.” Id. (citing 5 U.S.C. § 706;

                                  14   Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 413–420 (1971); American Paper

                                  15   Institute, Inc. v. American Electric Power Serv. Corp., 461 U.S. 402, 412–413 (1983).

                                  16   Accordingly, Plaintiffs’ APA claim is properly before the Court because the Petition sought an

                                  17   amendment to the existing CDR rule.

                                  18          Based on the forgoing, the EPA’s motion to dismiss is DENIED. For the same reasons

                                  19   expressed above, Plaintiffs’ Section 21 claim for de novo review cannot survive and is

                                  20   DISMISSED with prejudice.

                                  21          This order disposes of Docket No. 16.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: November 15, 2019

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                        12
